Citation Nr: 1610858	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos and/or solvent exposure.

3.  Entitlement to service connection for a chest disorder, to include costochondritis.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1998 to February 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and March 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO in Fort Harrison, Montana certified this case to the Board on appeal.

In addition to the issues listed above, the March 2011 rating decision denied entitlement to service connection for neuropathy.  The Veteran filed a timely notice of disagreement in November 2011.  In a March 2014 rating decision, the RO granted entitlement to service connection for cutaneous nerve damage of the right upper chest wall (claimed as neuropathy due to a collapsed lung).  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  In a March 2002 rating decision VA denied entitlement to service connection for asbestosis.  The Veteran did not perfect a timely appeal.

2.  In a July 2007 rating decision VA denied entitlement to service connection for residuals of a collapsed right lung (also claimed as shortness of breath).  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

3.  In a December 2009 rating decision VA declined to reopen entitlement to service connection for asbestosis.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

4.  The evidence received since the December 2009 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for entitlement to service connection for a respiratory disorder, to include as due to asbestos and/or solvent exposure.

5.  In a December 2009 rating decision VA denied entitlement to service connection for a chest condition claimed as costochondritis.  The Veteran was informed in writing of the decision and his appellate rights.  He did not submit a notice of disagreement with the decision.

6.  Additional evidence received within one year of the December 2009 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a chest disorder, to include costochondritis.

7.  There is no current diagnosis of a respiratory disorder.

6.  There is no current diagnosis of a chest disorder.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision that declined to reopen entitlement to service connection for asbestosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, to include as due to asbestos and/or solvent exposure. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The December 2009 rating decision that denied entitlement to service connection for a chest condition claimed as costochondritis is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b), 20.1105 (2015). 

4.  The criteria for a grant of service connection for a respiratory disorder, to include as due to asbestos and/or solvent exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for a grant of service connection for a chest disorder, to include costochondritis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by letters dated in October 2009 and September 2010.  These letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in December 2009 and March 2011.  The Veteran was also sent a March 2014 letter that described what the evidence must show to constitute new and material evidence.  The claims were subsequently readjudicated by the RO in an April 2014 statement of the case.  Accordingly, the duty to notify has been satisfied.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.

The Veteran was afforded VA examinations in February 2014 in connection with his claims.  The examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  The examiner did not provide a nexus medical opinion as no diagnoses were made for either a current respiratory or chest disorder.  As such, the Board finds that these VA examinations, along with the other evidence of record, are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes the Veteran's October 2014 contention that the February 2014 VA examination was inadequate.  He asserts that the examiner only spent three minutes to examine him and review his claims file.  First, it is not apparent that the examiner did not sufficiently review the Veteran's record.  A review of the examination report reveals that the examiner was well-versed in the Veteran's pertinent medical history.  Moreover, regardless of the purported length of time of the February 2014 VA examination, the report is adequate as it addressed the necessary factors to be determined in deciding the Veteran's claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

New and Material Evidence

VA originally denied entitlement to service connection for asbestosis in a March 2002 rating decision.  VA determined that the evidence did not demonstrate chronic respiratory problems or a current diagnosis of asbestosis.  A March 2002 notification letter with was sent to the Veteran, and the letter noted that a VA Form 4107, the Veteran's appellate rights, was attached.  The Veteran filed a timely notice of disagreement in September 2002, and VA furnished a September 2003 statement of the case.  However, the Veteran did not file a timely VA Form 9.  Therefore, the March 2002 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.200, 20.201, 20.302, 20.1103.

In January 2007, the Veteran submitted a service connection claim for residuals of a collapsed right lung.  VA denied entitlement to service connection for residuals of a collapsed right lung (also claimed as shortness of breath) in a July 2007 rating decision, finding that there was no current diagnosis of a respiratory disorder.  The Veteran was notified of his decision and appellate rights in a July 2007 letter that listed a VA Form 4107 among its enclosures.  However, the Veteran did not submit a notice of disagreement and there was no new and material received within one year of that decision.  Thus, the July 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.200, 20.201, 20.302, 20.1103.

In September 2009, the Veteran submitted a request to reopen his previously denied claim for asbestosis.  At that time, the Veteran submitted a new service connection claim for a chest condition/costochondritis.  The December 2009 rating decision declined to reopen the issue of entitlement to service connection for asbestosis, and denied entitlement to service connection for a chest disorder claimed as costochondritis.  For both issues, VA found that there was no current diagnosis.  The Veteran was sent a December 2009 notification letter that included a VA Form 4107 under the enclosures.  The Veteran did not submit a notice of disagreement.  

In September 2010, the Veteran filed a request to reopen his service connection claim for a pulmonary condition secondary to his collapse of a right lung during active service.  Claims that are based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (noting that a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  

The instant case can be distinguished from Boggs and Ephraim as when VA initially issued a final decision in March 2002 denying service connection for asbestosis, VA considered the Veteran's complaints of shortness of breath since the time of his in-service treatment for a collapsed lung.  Thus, the substance of the prior adjudication was the same.  See Velez v. Shinseki, 23 Vet. App. 199, 2014 (2009) (noting that in determining whether a new and material evidence analysis is required for a disorder, the focus of VA's analysis must be on whether the new evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether the evidence substantiates an element of the previously adjudicated matter).  

The Board also notes that the record does not reflect that a diagnosis has been made for a respiratory disorder since the time of the Veteran's initial claim in December 2001.  Therefore, the Board considers the Veteran's previous claims for asbestosis and his current claim for a pulmonary condition secondary to his residuals of a collapsed right lung to constitute the same claim.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

In addition, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

At the time of the December 2009 rating decision, the evidence of record included the Veteran's DD 214, his statements, service treatment records, a December 2001 VA examination, an August 2005 VA examination, and VA treatment records dated from November 2007 to September 2009.  The Veteran's primary specialty was an organizational automotive mechanic.  The service treatment records contain a September 1998 Asbestos Surveillance Program Questionnaire in which the Veteran reported that he had received asbestos exposure during service through his work with brakes.  Service treatment records from October 2001 show that the Veteran was diagnosed with a right pneumothorax after reporting sharp right-sided chest pain.

In his December 2001 claim, the Veteran contended that he had a lung condition that was possibly due to asbestos exposure.  The December 2001 VA examination report stated that the Veteran reported shortness of breath, right sided pain, and a numb sensation since his treatment for a collapsed lung during service.  The December 2001 VA examination report noted that the Veteran had received two chest tubes as part of this treatment, both of which were later removed.  The examiner gave the Veteran a diagnosis of status post right spontaneous pneumothorax, without residuals found on examination.  The examiner found no evidence of asbestos-related lung disease found on examination.  In November 2007, a VA treatment record noted that the Veteran had suffered from right chest pain since his chest tube was removed in 2007.

The evidence submitted after the December 2009 rating decision includes the Veteran's statements, VA treatment records dated from April 2008 to October 2013, and February 2014 VA examinations.  In an October 2010 statement, the Veteran reported that during an October 2010 VA appointment, his doctor told him that when a chest tube is placed, the nerves and muscles in the area are damaged without repair as the procedure is performed in a hurry.  He also stated that his VA treatment records contained the results of a July 2010 pulmonary function test, and the procedure summary code was "abnormal."  In his November 2011 notice of disagreement, the Veteran reported that while working as an automotive mechanic in the military, he used a strong solvent and received exposure to dust from brakes.  He also contended that he was not issued any type of protection against these materials such as a face mask.

Initially, the Board notes that the Veteran's October 2010 statement was received prior to the expiration of the appeal period for the December 2009 rating decision.  Thus, the Board will first consider whether this evidence is new and material pursuant to 38 C.F.R. § 3.156(b).

Regarding the Veteran's service connection claim for a chest disorder, to include costochondritis, this evidence provides new and pertinent details concerning the Veteran's claimed in-service injury.  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, the Veteran is competent to relay what a physician has told him.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This evidence is also presumed to be credible.  Justus, 3 Vet. App. at 513.  As new and material evidence was received within one year of the December 2009 rating decision, the decision is not final with respect to the issue of entitlement to service connection for a chest disorder, to include costochondritis; and readjudication was to be accomplished without the requirement that new and material evidence be received to reopen the claim.  38 C.F.R. § 3.156(b).  Consequently, the Board has recharacterized this issue as entitlement to service connection for a chest disorder, to include costochondritis, without the requirement that new and material evidence be received to reopen the claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 D.3d 1362, 1367-68 (Fed. Cir. 2011).

Turning to the Veteran's claimed respiratory disorder, the Board notes that the reportedly abnormal pulmonary function test is merely a clinical finding; and the Veteran did not submit evidence that it had been attributed to an underlying respiratory disorder.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  However, the Veteran is not competent to establish that his complaints are a manifestation of an underlying respiratory disorder, which is a complex matter requiring medical expertise that the Veteran has not been shown to have.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's assertions are outweighed by the objective clinical findings of record.  Thus, while the evidence related to the reportedly abnormal pulmonary function test is new, it is not material.  

As the Veteran did not submit a notice of disagreement, and new and material evidence regarding his claimed respiratory disorder was not received within one year of the December 2009 rating decision; the decision is final for that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.200, 20.201, 20.302, 20.1103 (2009).  As such, the Board must determine whether new and material evidence has been submitted since the December 2009 rating decision. 

The Board finds that the information from the November 2011 notice of disagreement regarding the solvent exposure and lack of protection is new in that it was not previously reviewed by the RO; and it is material as it provides further detail as to the nature of the Veteran's in-service injury, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran is competent to report facts or events that he observed or that are within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the credibility of his statement is not part of a new and material evidence analysis.  Justus, 3 Vet. App. at 513.  As new and material evidence has been submitted, the claim is reopened.  The Board will proceed to address the merits of the claim; the Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service Connection

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Regarding the Veteran's service connection claims for a respiratory disorder and a chest disorder, the Board must first determine whether the evidence demonstrates the existence of a current disability.

The Board notes the Veteran's October 2010 statement that the procedure summary code for a pulmonary function test conducted in July 2010 was "abnormal."  A review of the Veteran's VA treatment records reveals an August 2010 VA pulmonary procedure note for a record entitled "pulmonary function test," in which the procedure summary code was documented as abnormal.  Despite this notation, the assessment from the record stated that the Veteran had normal lung studies and a normal chest x-ray.  VA treatment records also show that in May 2009, the Veteran was given an assessment of neuropathic pain in the right anterior chest.  The Board notes that "neuropathic" is the adjective form of "neuropathy."  See Dorland's Illustrated Medical Dictionary 1268 (32nd ed. 2012).  After a September 2010 MRI of the right shoulder was conducted, an October 2010 assessment stated that the Veteran had muscle trauma in the chest wall not associated with his shoulder.  

The VA treatment records are silent as to a diagnosis for a respiratory disorder or a chest disorder.

The Veteran was provided with VA examinations in connection with his claims in February 2014.  During that examination the examiner noted that the Veteran had complained of shortness of breath since his spontaneous pneumothorax in 2001.  The examiner stated that all studies, including two pulmonary function tests from 2001 and 2010, as well chest x-rays, had been normal.  In addition, the Veteran denied any worsening of symptoms.  The Veteran reported that his scars were numb, but his pectoral area felt tight and burned.  In the February 2014 disability benefits questionnaire for muscle injuries, the examiner stated that the Veteran repeatedly hit his chest during the examination without any sign of pain.  The examiner stated that residual conditions of the pneumothorax included shortness of breath, scar numbness, and chest wall paresthesias.

Notably, the February 2014 VA examiner determined that the Veteran did not have a chronic respiratory condition.  The examiner stated that there was no indication to repeat pulmonary function tests and chest x-rays as the Veteran denied any worsening of his shortness of breath.  Thus, the 2010 results could represent his current lung function.  The examiner found that there was no objective evidence to support a diagnosis of a chronic respiratory condition.

The examiner determined that the Veteran did not have symptoms of costochondritis.  The examiner noted that this disorder included chest pain with application of pressure, but the Veteran had not offered a description consistent with that definition.  The examiner also explained that the Veteran had scar numbness and upper chest wall paresthesias, not scar pain.  The examiner added that there was no muscle damage that did not heal after the Veteran's chest tubes were removed.  In the February 2014 disability benefits questionnaire for muscle injuries, the examiner explained that chest tubes are inserted between the ribs, and they cleave to the muscle bellies.  These muscle bellies heal after the chest tubes are removed.  The examiner determined that the Veteran had not complained of any symptoms that would suggest that the muscles did not heal after removal of the chest tubes.  In the February 2014 peripheral nerves conditions disability benefits questionnaire, the examiner noted that the Veteran's paresthesias and numbness were caused by damage to the cutaneous nerves of the right upper chest wall during the chest tube placement.  There was no scar pain per se that was independent of the neuropathy. 

As no diagnosis was made for a current respiratory disorder or a chest disorder, the examiner did not provide a nexus opinion.

The Board finds the February 2014 VA examiner's determinations that the Veteran's reported symptoms and the objective evidence did not support a diagnosis for a current respiratory disorder or chest disorder to be highly probative.  The VA examiner's findings were based on his examination of the Veteran and a review of the claims file.  In addition, the examiner supported his findings as to the lack of a current respiratory disorder and a chest disorder with thorough explanations.

As noted above, the Veteran is already service-connected for cutaneous nerve damage of the right upper chest wall.  The Board notes that the Veteran is also service-connected for right pneumothorax chest scars.  The evidence shows that there has been no diagnosis of a current respiratory disorder or a current chest disorder at any time during the appeal period.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.2d 1328, 1332 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection on any basis is not warranted.

The Board has considered the Veteran's lay statements regarding his symptoms and finds him competent to report symptoms such as chest pain, numbness, and shortness of breath.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these complaints have not been related to a current respiratory or chest disorder.  Pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  The Board finds that the specific issue in this case, the etiology of his current complaints of chest pain, numbness, and shortness of breath, falls outside the realm of common knowledge of a lay person as it involves a complex medical question and is not something capable of lay observation, like a scar or ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation for this issue.  See King v. Shinseki, 700 F.3d  1339, 1345 (Fed. Cir. 2012).

Absent evidence of a current disability, the Board concludes that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a respiratory disorder, to include as due to asbestos and/or solvent exposure; and entitlement to service connection for a chest disorder, to include costochondritis.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a respiratory disorder, to include as due to asbestos and/or solvent exposure, is reopened.  

Entitlement to service connection for a respiratory disorder, to include as due to asbestos and/or solvent exposure, is denied.

Entitlement to service connection for a chest disorder, to include costochondritis, is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


